DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4, 8, 19, 20 are objected to because of the following informalities:  
The independent claims as presented are generally narrative and difficult to follow, lacking line breaks and conjunctions, and using non-standard verb tenses. For example, claim 1 would be much clearer if it read, in part:
A medical device, comprising: 
a sensor to observe a characteristic of an anatomy; 
a sensor base coupled to the sensor such that the sensor extends outwardly from the sensor base; and 
a coupling system to couple the sensor base to the anatomy, the coupling system includes a first adhesive member and a second adhesive member that each define a bore to enable the sensor to pass through the first adhesive member and the second adhesive member, where the first adhesive member couples to the sensor base and the second adhesive member is configured to couple to the anatomy, 
where the first adhesive member includes 
a central hub portion that defines the bore for the first adhesive member, and
a plurality of sections that are spaced apart about a perimeter of the first adhesive member to form 
where the plurality of sections are symmetric to a central axis of the bore of the first adhesive member,
where the first adhesive member further includes a plurality of cut-outs to direct moisture to an ambient environment surrounding the medical device, 
where the plurality of cut-outs define a main channel that surrounds the central hub portion and a plurality of intermediate channels between adjacent ones of the plurality of sections, and
the plurality of intermediate channels proximate a perimeter of the sensor base and the plurality of sections are within the perimeter of the sensor base[[,]]; and…

(or similar)
Appropriate correction is required.
Claim 1 also refers to “the first adhesive layer”; there is no antecedent basis for this limitation in the claim. It appears this should refer to “the first adhesive member”; for the purposes of examination it will be treated as such but correction is required.
Claim 1 recites that “the backing layer couples to the first adhesive layer [member] and the skin adhesive layer to couple to the anatomy”. It is unclear how coupling to the first adhesive layer/member allows the backing layer to couple to the anatomy.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 8, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 calls for the first portions of the second plurality of cut-outs to extend along a first axis and the second portions of the second plurality of cut-outs to extend along “a second axis that is perpendicular to the first axis”. At best the disclosure indicates that portions of cut-outs may be “substantially perpendicular” (paragraph [0062] as filed), but also provides the contradictory description that axes of these portions of cut-outs are “transverse to, and, in this example, substantially perpendicular to” each other (paragraph [0062]) even though paragraph [0030] defines that “the term “transverse” denotes an axis that crosses another axis at an angle such that the axis and the other axis are neither substantially perpendicular nor substantially parallel.”, such that it is unclear how axes could both be and not be substantially parallel by virtue of being transverse. As such, the disclosure does not reasonably convey possession of first portions of a second plurality of cut-outs to extend along a first axis and second portions of the second plurality of cut-outs to extend along “a second axis that is perpendicular to the first axis” at the time the invention was filed; the same issue is also found in claim 19.
Claim 1 also calls for each first potion to extend “through the main channel along a first axis”; there is not disclosure of any first portion of a second adhesive member to be directly physically connected to or extend across the main channel, only that their axes would cross through the main channel. Per paragraph [0062] these portions might extend across an intermediate channel of the first adhesive member, but there is no disclosure of any portion of a cutout of the second adhesive member extending through the main channel (see figures 4-9, 14). As such, the disclosure does not reasonably convey possession of each first portion of the second adhesive member to extend “through the main channel along a first axis” at the time the invention was filed; the same issue is also found in claim 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 8, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 calls for the second plurality of cut-outs “to extend from the main channel”. As defined, the main channel is part of the first adhesive member, not the second adhesive member; the claim calls for the second plurality of cutouts to be in communication with this channel, but it is unclear how they can “extend from” it when they are found in different members in the device. It appears that the main channel defined by the cut-outs in the first member might extend to also be part of a central bore extending through both the first and second adhesive members, where the second plurality of cut-outs in the second member might extend from that central bore/main channel, but this has not been clearly defined or recited in the claims. Clarification is required; this issue is also found in claim 19.
Claim 1 then calls for a portion of each cut-out to extend “through the main channel” along a first axis; the most defining axis of a channel runs longitudinally through the channel, but the device as disclosed has cut-outs which extend along axes which would be perpendicular to the “main channel”. It appears that the axis for each of these cut-outs extends across the main channel (as noted above, there is no support for a cutout extending across the main channel, only their axes); for the purposes of examination this and claim 19 will be treated as such but correction is required. The Examiner also notes that this exacerbates the issues with the main channel as currently defined in the claims noted above, as it currently is only part of the first adhesive member such that it is not clear how components of the second adhesive member could extend through or across it unless it is more clearly defined as being a region existing in both members.
Similarly, the claim also calls for each second portion to extend “through” a respective one of the intermediate channels of the first adhesive member. It is entirely unclear how a cut-out portion in an essentially two-dimensional layer can extend through a channel in a different two-dimensional layer.
All of the issues noted with respect to claim 1 are also found in claim 19. 
Claim 19 also recites that “each second portion has a second width”. There is no antecedent basis for this limitation in the claim, as the second portions do not have any defined first widths. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 8, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2016/0058380) in view of Thomas (US 2021/0161437).

Regarding claim 1, Lee discloses a medical device, comprising: 
a sensor to observe a characteristic of an anatomy (paragraph [0112], [0115]); a sensor base coupled to the sensor such that the sensor extends outwardly from the sensor base (element 236; figure 30); and a coupling system to couple the sensor base to the anatomy (figure 6), the coupling system including a first adhesive member (element 278) and a second adhesive member (element 276) that each define a bore to enable the sensor to pass through the first adhesive member and the second adhesive member (elements 284, 286; paragraph [0188]), the first adhesive member coupled to the sensor base and the second adhesive member to couple to the anatomy (paragraph [0187]), and 
the first adhesive member includes a central hub portion that defines the bore for the first adhesive member, a plurality of sections spaced apart about a perimeter of the first adhesive member forming the perimeter of the first adhesive member, the plurality of sections symmetric to a central axis of the bore of the first adhesive member (paragraphs [0251]-[0258], particular emphasis on paragraph [0258] which discusses figure 44A), the first adhesive member including a plurality of cut-outs to direct moisture to an ambient environment surrounding the medical device (figure 44A, see the unlabeled element which corresponds to element 278 which has a plurality of cutouts), 

    PNG
    media_image1.png
    676
    932
    media_image1.png
    Greyscale

the plurality of cut-outs defining a main channel that surrounds the central hub portion inside an inner periphery of the plurality of sections (paragraph [0258], these channels may “extend from a center portion of the electronics units housing 4420 in a straight line outwards to its edge in a spoke-like pattern”) and a plurality of intermediate channels defined between adjacent ones of the plurality of sections (figure 33), the plurality of intermediate channels defined proximate a perimeter of the sensor base and the plurality of sections are contained within the perimeter of the sensor base (element 278 is sized to match the sensor base such that all of its intermediate channels and sections are inherently proximate and contained within the perimeter of the sensor base), and 
the second adhesive member including a backing layer (the top surface of element 276; also element 554, paragraph [0254]), skin adhesive layer (“undersurface” element 290 and element 556), and a second plurality of cut-outs that are in communication with cut-outs of the first adhesive member (paragraphs [0251]-[0258]), 
the backing layer coupled to the first adhesive layer and the skin adhesive layer to couple to the anatomy (see figure 6; paragraph [0190]), where the second plurality of cutouts extend through both the backing layer and the skin adhesive layer (figure 34) to extend from the main channel beyond the perimeter of the sensor base (figure 33, the sensor base is located in the center of the device when assembled and the channels extend to the edge, thus beyond its perimeter), where each of the second plurality of cut-outs includes a first portion and a second portion, with each first portion extending along a first axis which extends across a bore defined by the main channel and each second portion extending a long a second axis that is substantially perpendicular to the first axis (see annotated figure 33)

    PNG
    media_image2.png
    439
    645
    media_image2.png
    Greyscale

with each of the second plurality of cutouts extending beyond the ends of the plurality of intermediate channels to direct the moisture from the anatomy to the intermediate channels and then to the ambient environment (paragraph [0255]).
Lee does not explicitly disclose each of the second plurality of cutouts being aligned with and in communication with a respective one of the plurality of intermediate channels; Thomas teaches a medical device which includes various cut-outs, grooves, and channels used to transport fluid from a subject’s body to the ambient environment, where the grooves and channels of adjacent elements are aligned and in communication (paragraph [0470]; see also figure 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Lee with the cutouts each aligned with and in communication with an intermediate channel, as taught by Thomas, in order to ensure that moisture reaches the outer perimeter of the device. 
Regarding claim 2, Lee further discloses that the plurality of cut-outs includes a plurality of channel cut-outs that cooperate to define the plurality of intermediate channels proximate a perimeter of the sensor base (paragraph [0255]).  
Regarding claim 4, Lee further discloses that each of the plurality of channel cut-outs is defined between adjacent ones of the plurality of sections (figure 33).  
Regarding claim 8, Lee further discloses that the sensor is a glucose sensor (paragraph [0112]).  

Regarding claim 19, Lee discloses a medical device, comprising: 
a sensor to observe a characteristic of an anatomy (paragraph [0112], [0115]); a sensor base coupled to the sensor such that the sensor extends outwardly from the sensor base (element 236; figure 30); and a coupling system to couple the sensor base to the anatomy (figure 6), the coupling system including a first adhesive member (element 278) and a second adhesive member (element 276) that each define a bore to enable the sensor to pass through the first adhesive member and the second adhesive member (elements 284, 286; paragraph [0188]), the first adhesive member coupled to the sensor base and the second adhesive member to couple to the anatomy (paragraph [0187]), and 
the first adhesive member includes a central hub portion that defines the bore for the first adhesive member, a plurality of sections spaced apart about a perimeter of the first adhesive member forming the perimeter of the first adhesive member, the plurality of sections symmetric to a central axis of the bore of the first adhesive member (paragraphs [0251]-[0258], particular emphasis on paragraph [0258] which discusses figure 44A), the first adhesive member including a plurality of cut-outs to direct moisture to an ambient environment surrounding the medical device (figure 44A, see the unlabeled element which corresponds to element 278 which has a plurality of cutouts), 

    PNG
    media_image1.png
    676
    932
    media_image1.png
    Greyscale

the plurality of cut-outs defining a main channel that surrounds the central hub portion inside an inner periphery of the plurality of sections (paragraph [0258], these channels may “extend from a center portion of the electronics units housing 4420 in a straight line outwards to its edge in a spoke-like pattern”) and a plurality of intermediate channels defined between adjacent ones of the plurality of sections (figure 33), the plurality of intermediate channels defined proximate a perimeter of the sensor base and the plurality of sections are contained within the perimeter of the sensor base (element 278 is sized to match the sensor base such that all of its intermediate channels and sections are inherently proximate and contained within the perimeter of the sensor base), and 
the second adhesive member including a backing layer (the top surface of element 276; also element 554, paragraph [0254]), skin adhesive layer (“undersurface” element 290 and element 556), and a second plurality of cut-outs that are in communication with cut-outs of the first adhesive member (paragraphs [0251]-[0258]), 
the backing layer coupled to the first adhesive layer and the skin adhesive layer to couple to the anatomy (see figure 6; paragraph [0190]), where the second plurality of cutouts extend through both the backing layer and the skin adhesive layer (figure 34) to extend from the main channel beyond the perimeter of the sensor base (figure 33, the sensor base is located in the center of the device when assembled and the channels extend to the edge, thus beyond its perimeter), where each of the second plurality of cut-outs includes a first portion and a second portion, with each first portion extending along a first axis which extends across a bore defined by the main channel and each second portion extending a long a second axis that is substantially perpendicular to the first axis (see annotated figure 33)

    PNG
    media_image2.png
    439
    645
    media_image2.png
    Greyscale

with each of the second plurality of cutouts extending beyond the ends of the plurality of intermediate channels to direct the moisture from the anatomy to the intermediate channels and then to the ambient environment (paragraph [0255]).
Lee does not explicitly disclose each of the second plurality of cutouts being aligned with and in communication with a respective one of the plurality of intermediate channels; Thomas teaches a medical device which includes various cut-outs, grooves, and channels used to transport fluid from a subject’s body to the ambient environment, where the grooves and channels of adjacent elements are aligned and in communication (paragraph [0470]; see also figure 36). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Lee with the cutouts each aligned with and in communication with an intermediate channel, as taught by Thomas, in order to ensure that moisture reaches the outer perimeter of the device. 
Lee does not specify the particular relative dimensions of the portions of the second plurality of cut-outs and the intermediate channels, such as the second portions each having a width that is less than a width of a respective intermediate channel with which it is in communication. However, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); the disclosure of the instant invention indicates that the relative widths of these areas can be the same or different (see paragraphs [0038] and [0042] as filed), indicating that this particular relative ratio does not provide a particular advantage over any other relative ratio of widths so long as the widths of the elements allow communication and fluid transport. "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)., The Examiner also notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. As such, it would have been obvious to one of ordinary skill in the art to try making the widths of the second protions less than their respective intermediate channels as part of finding optimum channel widths that effectively allow fluid transport. See MPEP 2144.04-05.
Regarding claim 20, Lee further discloses that the sensor is a glucose sensor (paragraph [0112]).  

Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive. 
Regarding the rejections under Lee and Thomas, Applicant argues that the inclusion of first and second portions of the second plurality of cutouts provide a particular advantage, are used for a particular purpose, and solve a stated problem of improving breathability; the Examiner notes that the claim 1 is rejected under art, not via design choice, such that the question is whether the references teach the limitations, not whether the limitations have various other theoretical advantages. As claim 1 is rejected under Lee and Thomas, which when combined disclose all the limitations presented above, these arguments are moot. 
Regarding claim 19, the only potential issue which might be related to design choice is the relative widths of the second portions of the second plurality of cut-outs and the intermediate channels; however, as noted above, there is no criticality to this ratio as the disclosure also indicates that these channels/cut-outs could equally be configured to have the same widths or might even have the intermediate channels narrower than the second portions, such that there is no clear advantage provided by using this particular ratio of relative widths that would not also be present in any other combination of widths of these elements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791